Citation Nr: 0832731	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  05-15 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.

The veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge in July 2008.


FINDING OF FACT

Bilateral hearing loss is shown by competent medical evidence 
to be related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in August 2004. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide. Additionally, a March 2006 letter informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection is granted 
and complies with the holding of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, private medical records, hearing 
testimony, and lay statements are associated with the claims 
file. The veteran was afforded a VA examination. See Charles 
v. Principi, 16 Vet. App. 370 (2002) 

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.




The Merits of the Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2007).  

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.  The threshold for normal hearing is 0 to 20 decibels.  
Id. at 157.

Service connection can be granted for a organic diseases of 
the nervous system if manifest to a degree of 10 percent or 
more within one year of separation from active service.  The 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  


In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

A review of the veteran's service treatment records indicated 
the veteran's August 1965 entrance examination results were 
as follows:

HERTZ 500	1000	2000	3000	4000 
RIGHT 05 (20) 10 (20) 10 (20) 15 (25) 20 (25) 
LEFT 20 (20) 20 (20) 15 (25) 15(25) 20 (25)

The examiner noted defective hearing. 

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.) 


The veteran's September 1967 separation examination results 
were as follows:

HERTZ 500	1000	2000	4000
RIGHT 05(20) 10 (20) 15 (25) 20(25)
LEFT 10 (25) 05 (15) 10 (20) 20 (25)

In June 2004, EP, an audiologist with Total Hearing Care, 
stated that the veteran had a history of noise exposure 
during his military service and test results from 1989 to 
2001 indicated a severe to profound bilateral hearing loss. 
The results from the May 2001 examination were as follows:

HERTZ 500 1000 2000 3000 4000
RIGHT 95 95 90 90 110
LEFT 95 110 105 95 95

Speech audiometry revealed speech recognition ability of 68 
percent for the right ear and 56 percent for the left ear. 

In July 2005, Dr. DMC, an otolaryngologist and LB, an 
audiologist, stated that the veteran had a severe to 
profound, essentially sensorineural hearing loss bilaterally 
and roaring tinnitus. Dr. DMC stated that the veteran's 
hearing loss was more likely than not due to the extensive 
artillery noise exposure during his time in the Army and 
recommended that the veteran receive digital hearing aids. 
The examination was conducted by LB and the results are as 
follows:

HERTZ 500 1000 2000 3000 4000
RIGHT 85 95 100 100 100
LEFT 95 110 105 95 100

Speech audiometry revealed speech recognition ability of 95 
percent for the right ear and 90 percent for the left ear. 

In September 2005, the veteran underwent a VA audiological 
examination. The examiner stated that audiometric testing 
conducted showed both unreliable and invalid threshold scores 
and there was very poor agreement between pure tone averages 
and speech reception scores. The examiner reported there was 
fair to excellent speech discrimination at or below 
subjective pure tone thresholds. The notation from the 
audiologist indicated that the veteran likely had a mixed 
hearing loss, although significantly less severe than the 
veteran indicated. 

The examiner noted that his review of the service treatment 
records was negative for hearing loss and tinnitus. The 
examiner stated both enlistment and separation examinations 
indicated normal hearing. 

The examiner opined that the likely etiology of the veteran's 
current hearing loss would be both footplate and cochlear 
otosclerosis. The examiner stated that hearing loss caused by 
acoustic trauma occurred at the time of the exposure and not 
years later. Additionally, the examiner commented that he had 
shown the results of the July 2005 audiogram conducted by LB 
to several members of the audiology staff including the Chief 
of Audiology at VA. All felt strongly that there was every 
indication that the audiogram conducted by LB represented an 
invalid test. 

In July 2008, the veteran reported that during service he 
served as a cannoneer in a 155 Howitzer batter and fired 
weapons on a regular basis during service.  He testified that 
he was not issued hearing protection during service.  He also 
testified that he did not have any significant noise exposure 
after service. 

The instant case presents differing medical opinions on the 
etiology of the veteran's present bilateral hearing loss. It 
has been held that the Board must determine how much weight 
is to be attached to each medical opinion of record. See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993). Greater weight 
may be placed on one medical professional's opinion over 
another, depending on factors such as reasoning employed by 
the medical professionals and whether or not, and the extent 
to which, they reviewed prior clinical records and other 
evidence. Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998). Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion. 
See Prejean v. West, 13 Vet. 444, 448-9 (2000).

The Board initially notes that the opinions of the June 2004 
and July 2005 examiners were based upon the veteran's 
reported history as there is no indication that the above-
referenced examiners reviewed the veteran's service medical 
records.  However, the July 2005 opinion was rendered by both 
a otolaryngologist and an audiologist and the June 2004 
opinion was rendered by an audiologist.  Both of those 
opinions determined that the veteran's current hearing loss 
is directly related to the noise exposure in service.  It is 
noted that the veteran served in an artillery unit and his 
testimony regarding noise exposure is credible.  

The Board places less probative value on the opinion of the 
September 2005 VA examiner. While that examiner indicated 
that that the service treatment records were reviewed, it is 
incorrectly stated that there was no indication of hearing 
loss in the service treatment records.  

Having reviewed the entire record, including the medical 
evidence and testimony of the veteran, the Board concludes 
that the evidence is in equipoise and resolving all 
reasonable doubt in favor of the veteran, service connection 
for bilateral hearing loss is warranted. 

ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


